Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tobin (US 20140049563 A1).
Regarding claim 2, Tobin discloses an electronic apparatus (user device 110, para. 0018) comprising:
an imaging device (front-facing camera 115, para. 0027) configured to take an image of eyes (eyes 223, para. 0023);
a detection device (facial expression determining module 420 or the head orientation determining module 410 such that the detected change can cause, for example, the display unit signaling module 415 or the function activating module 425 to take specified actions (e.g., rotating display orientation or resizing text size and so on), para. 0052) configured to detect a change of the shape of the eyes based on the image obtained by the imaging device (In addition and/or alternatively to orientation information, other information with respect to one or more of the facial landmarks, such as a (e.g., mouth) shape, (e.g., eye brows or mouth) angle/tiltedness, (e.g., pupil) size, (e.g., cheek) definition, (e.g., eye) open/closed status, (e.g., nose or forehead) wrinkle, and so on, may be used to determine the facial expressions, para. 0026);
an arithmetic device (function activating module 425, para. 0052) configured to generate display data based on the change of the shape of the eyes detected by the detection device; and
a display device (display unit 113, para. 0018) configured to perform display of the display data,
wherein a display region of the display device is enlarged when eyes are opened
widely (the function activating module 425 to take specified actions (e.g., rotating display orientation or resizing text size and so on), para. 0052) and the display region of the display device is narrowed when eyes are half-closed (the function activating module 425 to take specified actions (e.g., rotating display orientation or resizing text size and so on), para. 0052).
Regarding claim 3, Tobin discloses the electronic apparatus according to claim 2, wherein the display device comprises a light emitting element (adjusting the brightness of the display unit based on matching the facial expression to a squint or a frown, para. 0068).
Regarding claim 4, Tobin discloses the electronic apparatus according to claim 2, wherein the display device comprises a liquid crystal element (e.g., a liquid crystal display, para. 0077).
Regarding claim 5, Tobin discloses an electronic apparatus (user device 110, para. 0018) comprising:
an imaging device (front-facing camera 115, para. 0027) configured to take an image of eyes (eyes 223, para. 0023);
a detection device (facial expression determining module 420 or the head orientation determining module 410 such that the detected change can cause, for example, the display unit signaling module 415 or the function activating module 425 to take specified actions (e.g., rotating display orientation or resizing text size and so on), para. 0052) configured to detect a change of the shape of the eyes based on the image obtained by the imaging device (In addition and/or alternatively to orientation information, other information with respect to one or more of the facial landmarks, such as a (e.g., mouth) shape, (e.g., eye brows or mouth) angle/tiltedness, (e.g., pupil) size, (e.g., cheek) definition, (e.g., eye) open/closed status, (e.g., nose or forehead) wrinkle, and so on, may be used to determine the facial expressions, para. 0026);
an arithmetic device (function activating module 425, para. 0052) configured to generate display data based on the change of the shape of the eyes detected by the detection device; and
a display device (display unit 113, para. 0018) configured to perform display of the display data,
wherein a display region of the display device is enlarged when eyes are opened
widely (the function activating module 425 to take specified actions (e.g., rotating display orientation or resizing text size and so on), para. 0052), the display region of the display device is narrowed when eyes are half-closed and the display device stops performing display (If a match is found, then the automatic display adjustment based on the current user's facial landmark information may be activated. If no match is found, then the automatic display adjustment may not be activated, para. 0038) when eyes are closed (the function activating module 425 to take specified actions (e.g., rotating display orientation or resizing text size and so on), para. 0052. Adjusting the brightness of the display unit based on matching the facial expression to a squint or a frown, para. 0068).
Regarding claim 6, Tobin discloses the electronic apparatus according to claim 5, wherein the display device comprises a light emitting element (adjusting the brightness of the display unit based on matching the facial expression to a squint or a frown, para. 0068).
Regarding claim 7, Tobin discloses the electronic apparatus according to claim 5, wherein the display device comprises a liquid crystal element (e.g., a liquid crystal display, para. 0077).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677